DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 5: requires a “power limit value” defined as the value “allowed” to be charged or discharged from the battery.  But then two lines later is corrected based on a current signal.  What does “allowed” mean if the system isn’t going to limit itself to the allowed limits?  What bearing does the corrected value have if the system is being allowed to charge or discharge at any value?  This leads to indefiniteness as to what any of these values mean.
Claim 4: requires “a vehicle” where claim 1 from which claim 4 depends has already claimed a vehicle leading to indefiniteness as to whether this is a new vehicle being required or a reference to the already established limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The claim only has limitations that have antecedence to the claim from which it depends and does not further limit them.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohkawa (U.S. Pat. No. 9,641,011).
Regarding claims 1 and 5, Ohkawa discloses a travel control system for a vehicle (col. 1, line 13), the vehicle including a battery pack (110), and the battery pack including a battery, a current sensor (130) configured to detect a current that is charged and discharged to and from the battery, and 
a first control device that monitors a state of the battery (121a), the travel control system comprising: 
a rotary electric machine (410) configured to consume electric power to generate a driving force and configured to generate electric power; 
a power conversion device (400) electrically connected between the battery and the rotary electric machine; and 
a second control device (150), wherein: the second control device has a power limit value indicating an electric power allowed to be charged and discharged to and from the battery , is configured to execute current feedback control, when a detection value of the current sensor exceeds a control threshold, to correct the power limit value based on an amount by which the detection value exceeds the control threshold, and is configured to control the power conversion device (fig. 3 shows what is allowable being output when 151 and 152 are combined); and 
the second control device is configured to receive an allowable current (SOC and temperature are input into 151) of the battery from the first control device and use the allowable current as the control threshold to execute the current feedback control, the allowable current being determined to protect the battery.
Regarding claim 2 which depends from claim 1, Ohkawa discloses wherein the second control device is configured to execute the current feedback control using, as the control threshold, a value obtained by subtracting a predetermined margin from the allowable current (shown in fig. 5).
Regarding claim 3 which depends from claim 1, Ohkawa discloses wherein the second control device is configured to execute the current feedback control using, as the control threshold, a smaller one of an upper limit current determined to protect an electric component electrically connected between the battery and the power conversion device and the allowable current (shown in fig. 10).
Regarding claim 4 which depends from claim 1, Ohkawa discloses a vehicle comprising: the travel control system according to claim 1; the battery; the current sensor; and the first control device (addressed in claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747